      Case 8:20-cr-00081-DOC Document 9 Filed 07/14/20 Page 1 of 5 Page ID #:30
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  C~;~IJill~Ic\~~~ill~l~j~~_~~.71[r1►1~~1~~

Case Number: 8:20-CR-00081-DOC               Recorder: CS 07/14/2020                     Date: 07/14/2020

Present: The Honorable Douglas F. McCormick, U.S. Magistrate Judge

Court Clerk: Nancy Boehme                                 Assistant U.S. Attorney: Daniel Lim

  United States   of America v Attorney Present for Defendants) Language                        ' Interpreter
             _ _.              _
  HOA VO aka TranhTran Vo- ;Douglas Potratz                     ;Vietnamese                     Phiho Stotlmeyer ';
  Hoa; aka Tranh Hoa-Tran Vo;       Retained
~ aka Andy Vo; aka Hoa Thanh
i Vo; aka Hoa Tranh Tran Vo
~       Custody


PROCEEDINGS: ARRAIGNMENT OF DEFENDANTS) AND ASSIGNMENT OF CASE AND INITIAL
APPEARANCE.

Defendant is arraigned

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant's first appearance.
Bond is ordered in the amount of a $50,000 Unsecured Appearance Bond. See attached copy of the bond.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge David O. Carter.
It is ordered that the following dates) and times) are set:
        Jury Trial 9/8/2020 at 8:30 AM
        Status Conference 08/17/2020 at 1:30 PM
        Defendant and counsel are ordered to appear before said judge at the time and date indicated.

     Trial estimate: 5 days.




                                                                                                      PIA: 00: 17
                                                                                      Initials of Deputy Clerk: n~~




 CR-85 (09/12)                         CRIMINAL MINUTES -ARRAIGNMENT                                    Page 1 of 1
               Case 8:20-cr-00081-DOC Document 9 Filed 07/14/20 Page 2 of 5 Page ID #:31

               UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

  Case Name: United States of America v. HOA VO                                                   Case No. SACR20-00081 DOC

                                             Q Defendant       ~ Material Witness

  Violation of Tide and Section: 18:1344(2); 18:1028A(a)(1); 18:982; 18:1028; 28:2461(c)
                                     Summons        ~ Out of District ~ UNDER SEAL ~ Modified Date:

  Checker one ofthefive numbered boxes below (unless one bond is to 6e replaced by another):
  1,   Persona Recognizance Signature On y         (~),~ Affidavit of Surety With Justification              Release No.
                                                          (Form CR-3) Signed by:                                   ~~ ~7O
  2. ~ Unsecured Appearance Bond
         $                                                                                                    ~ Release to Pretrial ONLY
  3. ~ Appearance Bond                                                                                        ~ Release to Probation ONLY
         $      r~~-~ ~~~~~                                                                                   ~ Forthwith Release
     ~a~.~ C35}1 DepOSlt(Amount or %~ Form CR-7~
                                                                  ❑ With Full Deeding of ProPerh'~                 BouO P~9-l~flwu(1t~ B")
                                                                                                                   ~Ly 2~ ~ tV?,o
    (b).~„Affidavit ofSurety Without
          Justification (Form CR-4) Signed by:                                                                      All Conditions of Bond
           ~'rc~X~ ~~~~ ~~"~?-~~1                                                                                   (Except Clearing-Warrants
                                                                                                                     Condition) Must be Met
                                                                                                                     and Posted by:



                                                                                                                    Third-Party Custody
                                                      4. ❑Collateral Bond in the Amount of(Cash                     Affidavit(Form CR-31)
                                                            or Negotiable Securities):
                                                            $                                                 ■ Bail Fiaced by Court:
                                                                                                              ~
                                                      5. ❑Corporate Surety Bond in the Amount of:                 DFM        / nb
                                                            $                                                      (Judge /Clerk's Initials)


                                                    PRECONDITIONS TO RELEASE
     The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
     The Court has ordered a Nebbia hearing under g 3142 (g)(4).
     The Nebbia hearing is set for                                    at            ❑ a.m. ❑ p.m.

                                               ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
    Submit to: ~Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
               (The agenry indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

   Surrender all passports and travel documents to Supervising Agency no later than '~~ 2~~ I-~]7.-~                         ,sign a Declaration

    re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendenry
    of this case.
~'Travel is restricted to ~~~"~(~_ ~ ~ ~7
                                        `, ~} —~ L.!-'r tom\ ~.                            unless prior permission is granted by Supervising
    Agenry to travel to a specific other location. Court permission is required for international travel.
   Reside as approved by Supervising Agenry and do not relocate without prior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agenry.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                           ~pefendant's Initials:           ~ v         Date: ~              (~)
  Case Name:Case
            United8:20-cr-00081-DOC         Document
                  States of America v. HOA VO                          9 Filed 07/14/20 Page 3 of
                                                                                           Case   5 SACR20-00081
                                                                                                No.   Page ID #:32
                                                                                                                 DOC

                                               ■ Defendant
                                               Q                   ~ Material Witness
      Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
       witness in the subject investigation or prosecution, ~ including but not limited to
                                                               ;~ except
      Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
       of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

      Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
 [~Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
       own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
       to submit to a search of your person andJor property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not engage in telemarketing.
      Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining

       permission from the Court, except
      Do not engage in tax preparation for others.
      Do not use alcohol.
      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agency.
 ~ Do not use or possess illegal drugs orstate-authorized marijuana. [~ In order to determine compliance, you agree to
 [
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
      Submit to:       drug and/or Q alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
       Agency, which        will or    will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
             Location monitoring only - no residential restrictions;
                               -or-
             You are restricted to your residence every day:
                     from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                     as directed by Supervising Agency;
                               -or-                                                                       1/                   /,
                                                                                 Defendant's Initials:   ~ V          Date: ~/I'1
CR-1 (OS/1                                CENTRAL                           RELEASE ORDER AND BOND FORM                              PAGE 2 OF 4
             Case
     Case Name:     8:20-cr-00081-DOC
                United States of America v. HOADocument
                                               VO                    9 Filed 07/14/20 Page 4 of No.
                                                                                           Case 5 Page    ID #:33DOC
                                                                                                    SACR20-00081

                                                0 Defendant        ~ Material Witness

           You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                       all of which must be preapproved by Supervising Agency;

           Release to PSA only ~ Release to USPO only
         You are placed in the third-party custody(Form CR-31) of
         Clear outstanding ~ warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                    days

         of release from custody.
         Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
         as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in the presence of a parent or legal guardian of the minor.
         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
         under the age of 18.
         Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
         Other conditions:




                                              GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials: ~ V          Date: ~~~
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                        30F4
              Case
      Case Name:     8:20-cr-00081-DOC
                 United States of America v. HOADocument
                                                VO                      9 Filed 07/14/20 Page 5 of No.
                                                                                              Case 5 Page    ID #:34DOC
                                                                                                       SACR20-00081
                                                      Defendant      ~ Material Witness


                                    ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

     As a condition of my release on this bond, pursuant to Title 18 of the United States Code,I have read or have had interpreted to me
     and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation ofany of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
     maybe forfeited to the United States of America. Ifsaid forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond may be
     forfeited.




  / ~ '/2~ ./
  , 7Date                                    Signature ofDefendant/Material Witness
                                                                                                           ✓~~~~c X66 z~ ~,~
                                                                                                           Telephone Number




     City and State(DO NOTINCLUDE ZIP CODE)



         Check if interpreter is used: I have interpreted into the      ~~                                           lan$uage this entire form
          and have be   Igld~v
                             thezl~ta~dant /halt he or she understands all of it.


               ---- '~ -                               low                                                          r ~ ~~
     Interpreter's S na~tticr~,     _ __ _                        jam\                                 Date



     Approved:          ~            OL1U                 C                  K                              7~ ~~ ~~t7'L{)
                            United States                /Magistrate Judge                             Date

     If cash deposited: Receipt #                               for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                 X Defendant's Initials:   ~ V         Date:
                                                                                  ~J

CR-1 (05/19)                                                  OF CALIFORNIA RELEASE ORDER AND BOND FORM                             PAGE 4 OF 4
